UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7269



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

LUTHER RUTH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
90-91-S, CA-96-2300-S)


Submitted:     December 19, 1996           Decided:   January 6, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Luther Ruth, Appellant Pro Se. Barbara Suzanne Skalla, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal.* United
States v. Ruth, Nos. CR-90-91-S; CA-96-2300-S (D. Md. July 31,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       To the extent that the district court held that Appellant
waived the first claim by failing to raise it on direct appeal,
Stone v. Powell, 428 U.S. 465, 477 n.10 (1976), and that the second
claim is noncognizable in a § 2255 action because it was rejected
on direct appeal, Davis v. United States, 417 U.S. 333, 342 (1974),
we affirm on the reasoning of the district court.

                                2